DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7, 8, 11, 21, 22 and 25-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above claims are indefinite for the following reasons:
1) In claims 2 and 26, the term “custom tungsten alloy” renders the scope of the claims indefinite in that it is not clear what compositions would be encompassed by the term “custom”, rendering the scope of the claims indefinite. 

3) In claims 11 and 34, the claims recite Ar pulsing, but these claims and the claims that they depend from do not previously recite or require any use of Ar, rendering the scope of the claims indefinite.
4) with respect to claim 25, from which claims 26-35 depend, the term “one or more dispensing channels corresponding to the one or more crucible apparatus” render the scope of the claims indefinite in hat it is not clear how or in what manner the dispensing channels and the crucible(s) are related or “correspond” to one another, i.e., it is not clear if each crucible is connected to an separate dispensing channel or in a single dispensing channel is connected to multiple crucibles for example.
5) With respect to claim 35, the term “the inductive the cooling channels” renders the scope of the claim indefinite in that a) no cooling channels are previously recited, giving this term no proper antecedent basis, and b) the term “the inductive the cooling channels” is not understood, for examination purposes this term was interpreted as ”the cooling channels of the induction heating coils”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 12-14 and 29 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The above claims do not fairly further limit independent apparatus claims 1 and 25 from which they depend since the above claims only recite methods of use of the claimed apparatus, where any apparatus meeting the requirements of independent claims 1 or 25 could be employed in the manner recited in the above claims. It has been held that the manner or method of use of an apparatus alone cannot be relied upon to fairly further limit claims to an apparatus itself. See MPEP 2114.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 11-17, 24, 25, 34 and 35  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0093658 A1 to Zhao et al (Zhao et al). Zhao et al teaches a crucible apparatus which may be employed to produce singualted droplets of liquid metal if desired, including one crucible housing (22) operationally coupled to coils (20) providing induction heating and levitation of a mass of molten metal (12) (see paragraphs [0044]-[0045] for example), a gas inlet configured to receive a pressurized gas pulse directed to the mass of molten metal to eject droplets from a nozzle (44) (see paragraph [0057] for example) where the nozzle may be of an alloy (see paragraph [0041] for example), thereby showing all aspects of claim 1, since the apparatus of Zhao et al could if desired be operated to produce droplets of some size and it has been held that where the prior art could, if desired be operated in a recited manner, then the manner or method of operation of an apparatus alone cannot be relied upon to fairly further limit claims to an apparatus itself. See MPEP 2114.
With respect to claim 4, the coils of Zhao et al would also generate a magnetic field.
With respect to claim 11, Zhao et al includes a controller (90) controlling both the coils and gas pressure and may be operated in the instantly recited manner.
With respect to claims 12-14, as stated above these claims recite only a manner or method of use of the claimed apparatus any of which could be performed by an apparatus meeting the limitations of claim 1, and Zhao et al meets these claim limitations.

With respect to claim 16, the pressure and levitation of Zhao et al are adjusted to deliver the molten metal droplets.
With respect to claim 17, the mass, or filler material (12) of Zhao et al is melted prior to levitation.
With respect to claim 24, Zhao et al operates the controller (90, 74) to control both gas pressure and coil current to produce either droplets or a stream.
With respect to claims 25, 34 and 35, Zhao et al also includes a power supply for the coils as well as a collection unit (14).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 2, 3, 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. As applied to claims 1 and 25 above, Zhao et al shows all aspects of the above claims except the use of the specifically recited alloys for the nozzle (44), however Zhao et al does allow for the use of any desired metal alloy for the nozzle construction (see paragraph [0041] for example) encompassing the instantly recited alloys. It has been held that where the prior art overlaps or encompasses a claimed range, then absent any new or unexpected result arising therefrom, motivation to select any embodiment within the prior art range would have been a modification obvious to one of ordinary skill in the art. See MPEP 2144.05. In the instant case, motivation to employ any equally useful metal alloy, as allowed by Zhao et al, for the nozzle (44) of Zhao et al, including the alloys recited in the above claims, would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.

Claims 6-10, 20-23 and 30-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. As applied to claims 1, 15 and 25 above, Zhao et al shows all aspects of the above claims except the specifically recited nozzle exit outlet sizes, although Zhao et al states that the exit outlet of its nozzle (D2) may have any diameter (see paragraph [0040] for example). It has been held that where the prior art overlaps or encompasses a claimed range, then absent any new or unexpected result arising therefrom, motivation to select any embodiment within the prior art range would have been a modification obvious to one of ordinary skill in the art. See MPEP 2144.05. In the instant case, motivation to employ any equally nozzle exit outlet diameter, as allowed by Zhao et al, for the nozzle (44) of Zhao et al, including the diameters recited in the above claims, would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.

Allowable Subject Matter
Claims 5, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. All of the above claims contain allowable subject matter at least in that none of the cited or applied prior at show or fairly suggest an apparatus or method as instantly claimed including either the recited gas flow channels within the nozzle or the claimed method of synchronizing the coil current with the gas pulse as instantly recited. The closest prior art, Zhao et al does not include the claimed as flow channels or the reduction of coil current to reduce levitation during the gas pulse.
Claim 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims at least for the same reasons given with respect to claim 5 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of US 4,762,553 and US 2017/0102185, showing further examples of prior art levitation melting and dispensing of metals are also cited.













Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk